     Case 9:20-cv-82004-DMM Document 3 Entered on FLSD Docket 11/02/2020 Page 1 of 1

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                         Southern District of Florida


                         Luda Cannon                                     )
                                                                         )
                                                                         )
                                                                         )
                            Plaintiff(s)                                 )
                                                                         )
                                v.                                            Civil Action No. 20-cv-82004-DMM
                                                                         )
                     M & R UNITED INC                                    )
                                                                         )
                                                                         )
                                                                         )
                           Defendant(s)                                  )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) M & R UNITED INC
                                           Registered Agent Name & Address SOILEAU, JOHN
                                           3490 N. US HIGHWAY 1
                                           COCOA, FL 32926




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                           Anthony J. Brady, Jr., Esq.
                                           604 Banyan Trail,
                                           811362
                                           Boca Raton, FL 33431


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.




Date:             11/02/2020
                                                                                                          s/ Johanna Borges
